MANNING, J. —
The question here presented is, whether or not an incorporated social club, whose rooms are used in common by its members only and such other persons as may under its rules be invited thereto, for reading, conversation and diversion, and in one of which rooms spirituous liquors are sold by an agent of the club to its members — but to no other persons — can knowingly suffer gaming with cards, or dice, or any device or substitute for either, to be done in another of said rooms by said members or guests invited thereto as aforesaid, without a violation of law.
In the case of Sol. Martin v. The State, decided a few days ago, this court held that the agent of this same club, who sold liquors therein, for the club, to its members, without a license, was guilty of a violation ofsection 3618 of the Revised Code of 1867, prohibiting the retailing oí spirituous or vinous liquors without a license, and sustained a conviction of such agent for that offence, and the judgment thereupon. From this decision, it seems to follow that the appellants here, who, by *73■election of the members of the club, had the superintendence of its rooms and affairs, are, under the evidence in the case, liable to the penalties denounced by section 3625 of the same ■ code, against “ any person, who being a licensed retailer, or the keeper, proprietor, owner or superintendent of . . . any house where spirituous liquors are sold, retailed, or given •away, . . . knowingly suffers” the gaming prohibited by previous sections to be done therein. As was said in a recent case of Gampbell v. The State (in manuscript), it is the evils that flow from the alliance between the two occupations of retailing and gaming — the stimulus to each of the two vices of play and drinking to excess, which is reciprocally produced by the indulgence in both at the same time, that the statute was enacted to prevent. And though it was, evidently, not within the intention of the club, in this case, to foster these evils, and their purpose was to afford the means of diversion and to cultivate friendly social feeling among the members, we are constrained to hold that the statute referred to was violated, — and the judgment must be affirmed.